Exhibit 10.9

THE WHITEWAVE FOODS COMPANY

2014 NON-QUALIFIED STOCK OPTION AGREEMENT

FOR EXECUTIVE OFFICERS

THIS AWARD AGREEMENT (this “Agreement”), effective as of the date indicated on
the Notice of Grant delivered herewith (the “Notice of Grant”), is made and
entered into by and between The WhiteWave Foods Company, a Delaware corporation
(the “Company”), and the individual named on the Notice of Grant (“you”).

WITNESSETH:

WHEREAS, The WhiteWave Foods Company 2012 Stock Incentive Plan (the “Plan”)
provides for the grant of non-qualified stock options (“Options”) with an
exercise price equal to the fair market value of the underlying shares at the
time of grant, and other forms of stock-based compensation to certain Employees
and non-employee Directors of the Company and its Subsidiaries;

WHEREAS, during your employment, and based upon your position with the Company
and/or its Subsidiaries, you have acquired and will continue to acquire, by
reason of your position, substantial knowledge of the operations and practices
of the business of the Company;

WHEREAS, the Company desires to assure that, to the extent and for the period of
your employment and for a reasonable period thereafter, it may maintain the
confidentiality of its trade secrets and proprietary information, and protect
goodwill and other legitimate business interests, each of which could be
compromised if any competitive business were to secure your services;

WHEREAS, the Options and other Awards provided for under the Plan are intended
to comply with the requirements of Rule 16b-3 under the Securities Exchange Act
of 1934, as amended;

WHEREAS, the Committee has awarded the Option described in this Agreement and
Notice of Grant to you, subject to the terms of this Agreement and the Plan; and

WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Option.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to you to continue as an
employee of the Company (or its Subsidiaries) and to promote the success of the
business of the Company and its Subsidiaries, the parties hereby agree as
follows:

Capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan.

1. Grant of Option. The Company hereby offers and grants to you and you hereby
accept, effective as of the date shown on the Notice of Grant (the “Date of
Grant”), and on the terms and subject to the conditions, limitations and
restrictions set forth in the Plan and in this Agreement, an Option to purchase
up to the number of shares shown on the Notice of Grant. The shares covered by
the Option can be purchased at a price per share as shown on the Notice of Grant
(the “Exercise Price”), payable upon exercise as set forth in section 2 below.

You must accept this Option Award in the manner designated by the Company in the
Notice of Grant (e.g., electronic acceptance or in writing) within 60 calendar
days following the Date of Grant, or this Award will be rendered void and
without effect. Once accepted as provided above, but subject to the provisions
of Sections 2(c), 2(d), 4 and 7 hereof, this Award of an Option is irrevocable
and is intended to conform in all respects with the Plan.

The risk that the value of the Stock covered by the Option diminishes during the
vesting period is not covered by the Plan or the Company, either directly or
indirectly.

2. Exercisability and Vesting.

(a) Regular Vesting. Except as otherwise provided in the Plan or in this
Section 2, the Option shall vest ratably with respect to the underlying shares
of Stock in three (3) equal annual increments commencing on the first
anniversary of the Date of Grant.



--------------------------------------------------------------------------------

(b) Accelerated Vesting.

(i) Unless otherwise determined by the Committee, or except as provided in an
agreement between you and your Employer, if your Service terminates by reason of
Death, Disability or Retirement during the Restriction Period, all unvested
Options you held at the time of such termination will vest in full on the date
of such termination. For purposes of this Agreement, “Retirement” shall be
defined as your retirement from employment or other service to the Company or
any Subsidiary after you reach (i) age fifty-five (55), so long as you shall
also have completed at least ten (10) years of continuous service immediately
prior to your retirement, or (ii) age sixty-five (65), and “Disability” shall be
defined as your permanent and total disability (within the meaning of
Section 22(e)(3) of the Code).

(ii) In addition to the vesting provisions contained in Sections 2(a) and
2(b)(i) above, your Options will automatically and immediately vest in full upon
a Change in Control.

(c) Forfeiture of Unvested Options. Unless otherwise determined by the
Committee, or except as provided in an agreement between you and your Employer,
if your Service terminates for any reason other than Death, Disability or
Retirement during the Restriction period, any unvested Options you held will be
forfeited and canceled as of the date of such termination of Service.
Notwithstanding anything to the contrary in this Section 2, your rights with
respect to unexercised Options shall in all events be immediately forfeited and
cancelled as of the date of your termination of Service for Cause as defined in
Section 4 below.

(d) Repayment. Participant agrees and acknowledges that this Agreement is
subject to any policies that the Committee may adopt from time to time with
respect to the repayment to the Company of any benefit received hereunder,
including “clawback” policies.

3. Exercise. In order to exercise the Option with respect to any vested portion,
you must notify the Company in writing, either sent to the individual at the
Company’s principal office designated to receive exercise notices or via the
internet through E*Trade (or the Company’s plan broker) at www.etrade.com. No
Stock shall be delivered pursuant to any exercise of an Option until payment in
full of the exercise price therefore is received by the Company. At the time of
exercise, you must pay to the Company the exercise price (as set forth on the
Notice of Grant) times the number of vested shares for which the Option is being
exercised. Such payment may be made in cash or its equivalent or, if permitted
by the Committee, (i) by exchanging shares of Stock you have owned for at least
six months (or for such greater or lesser period as the Committee may determine
from time to time) and which are not the subject of any pledge or other security
interest, (ii) through an arrangement with a broker approved by the Company
whereby payment of the exercise price is accomplished with the proceeds of the
sale of Stock, (iii) by a Net Exercise, or (iv) by a combination of the
foregoing, provided that the combined value of all cash and cash equivalents and
the fair market value of any Stock tendered to the Company, valued as of the
date of such tender, is at least equal to such exercise price of the portion of
the Option being exercised.

4. Expiration of Option.

(a) The Option shall expire, and shall not be exercisable with respect to any
vested portion as to which the Option has not been exercised, on the first to
occur of:

(i) the tenth anniversary of the Date of Grant;

(ii) ninety (90) days after the effective date of any termination of Service to
the Company or any Subsidiary or at such later date as may be determined by the
Committee for any reason other than death, Retirement or Disability, or
termination for Cause (as defined below);

(iii) twelve (12) months following your termination of Service to the Company or
a Subsidiary, if such termination of Service is due to your death or Disability;
or

(iv) the earlier of (A) the tenth anniversary of the Date of Grant, and (B) the
first anniversary of your death, for any Options you hold upon your Retirement.

(b) Upon your death, any vested Option exercisable on the date of death may be
exercised by your estate or by a person who acquires the right to exercise such
Option by bequest or inheritance or by reason of your death, provided that such
exercise occurs within the shorter of the remaining option term of the Option
and twelve months after the date of your death.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in the Plan or this Agreement, if
your Service is terminated for Cause, then all Options shall terminate and be
canceled immediately upon such termination, regardless of whether such Options
are vested or exercisable. Cause is defined as your (i) willful failure to
perform substantially your duties; (ii) willful or serious misconduct that has
caused, or could reasonably be expected to result in, material injury to the
business or reputation of an Employer; (iii) conviction of, or entering a plea
of guilty or nolo contendere to, a crime constituting a felony; (iv) breach of
any written covenant or agreement with an Employer, any material written policy
of your Employer or any Employer’s code of conduct or code of ethics; or
(v) failure to cooperate with an Employer in any internal investigation or
administrative, regulatory or judicial proceeding. In addition, your Service
shall be deemed to have terminated for Cause if, after your Service has
terminated (for a reason other than Cause), facts and circumstances are
discovered that would have justified a termination for Cause. Your Options will
also be immediately forfeited and cancelled in accordance with Section 7 upon
your breach of the provisions set forth in Section 7.

5. Tax Withholding. The Employer shall have the right to deduct from all amounts
paid to you in cash (whether under the Plan or otherwise) any amount required by
law to be withheld in respect of any awards under the Plan as may be necessary
in the opinion of the Employer to satisfy any applicable tax withholding
requirements under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions that are required by law to be
withheld. In the case of payments of awards in the form of Stock, at the
Committee’s discretion, you will be required to either pay to the Employer the
amount of any taxes required to be withheld with respect to such Stock or, in
lieu thereof, the Employer shall have the right to retain (or you may be offered
the opportunity to elect to tender) the number of shares of Stock whose fair
market value equals such amount required to be withheld.

6. Option Not Transferable. The Option is not assignable or transferable except
by will or the laws of descent and distribution.

7. Covenants Not to Disclose, Compete or Solicit.

(a) You acknowledge that (i) the Company is engaged in a continuous program of
research, development and production respecting its business (the foregoing,
together with any other businesses in which the Company engages from the date
hereof to the date of the termination of your employment with the Company and
its Subsidiaries as the “Company Business”); (ii) your work for and position
with the Company and/or one of its Subsidiaries has allowed you, and will
continue to allow you, access to trade secrets of, and Confidential Information
concerning the Company Business; (iii) the Company Business is national and
international in scope; (iv) the Company would not have agreed to grant you this
Award but for the agreements and covenants contained in this Agreement; and
(v) the agreements and covenants contained in this Agreement are necessary and
essential to protect the Company Business, and the goodwill and customer
relationships that Company and its Subsidiaries have expended significant
resources to develop. The Company agrees and acknowledges that, on or following
the date hereof, it will provide you with one or more of the following:
(1) authorization to access Confidential Information through a new computer
password or by other means, (2) authorization to represent the Company in
communications with customers and other third parties to promote the goodwill of
the business in accordance with generally applicable Company policies and
(3) access to participate in certain restricted access meetings, conferences or
training relating to your position with the Company. You understand and agree
that if Confidential Information were used in competition against the Company,
the Company would experience serious harm and the competitor would have a unique
advantage against the Company.

(b) For purposes of this Agreement, “Confidential Information” shall mean all
business records, trade secrets, know-how, customer lists or compilations, terms
of customer agreements, sources of supply, pricing or cost information,
financial information, personnel data and/or other confidential or proprietary
information used and/or obtained by you in the course of your employment with
the Company or any Subsidiary; provided that the term “Confidential Information”
will not include information which (i) is or becomes publicly available other
than as a result of a disclosure by you which is prohibited by this agreement or
by any other legal, contractual or fiduciary obligation that you may owe to the
Company or any Subsidiary, or (ii) is widely known within one or more of the
industries in which the Company or any Subsidiary operates, or you can
demonstrate was otherwise known to you

 

3



--------------------------------------------------------------------------------

prior to becoming an employee of the Company or any Subsidiary, or (iii) is or
becomes available to you on a non-confidential basis from a source (other than
the Company or any Subsidiary, including any employee thereof) that is not
prohibited from disclosing such information to you by a legal, contractual or
fiduciary obligation to the Company or any Subsidiary. You agree not to engage
in unauthorized use or disclosure of Confidential Information during your
employment or at any time after the termination of your employment, and agree
that upon termination of your employment (or earlier if so requested) you will
preserve and return to the Company any and all records in your possession or
control, tangible and intangible, containing any Confidential Information. You
further agree not to keep or retain any copies of such records without written
authorization from a duly authorized officer of the Company covering the
specific item retained.

(c) Ancillary to the foregoing and this Award, you hereby agree that, during the
term of your employment with the Company or any Subsidiary and for a period of
two years thereafter (the “Restricted Period”), you will not, directly or
indirectly, individually or on behalf of any person or entity other than the
Company or any of its Subsidiaries:

(i) provide Competing Services (as defined below) to any company or business
(other than the Company or any Subsidiary) engaged primarily in the manufacture,
distribution, sale or marketing of any of the Relevant Products (as defined
below) in the Relevant Market Area (as defined below);

(ii) approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Subsidiaries, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any Subsidiary; provided
that you shall not be restricted in any general advertising or publication of
services or products; or

(iii) solicit, induce, recruit or encourage, either directly or indirectly, any
employee of the Company or any Subsidiary to leave his or her employment with
the Company or any Subsidiary or employ or offer to employ any employee of the
Company or any Subsidiary; provided that you shall not be restricted in any
general solicitation for employees (including through the use of employment
agencies) not specifically directed at any employee of the Company or any
Subsidiary. For the purposes of this section, an employee of the Company or any
Subsidiary shall be deemed to be an employee of the Company or any Subsidiary
while employed by the Company and for a period of sixty (60) days thereafter.

(d) For purposes of this Agreement, the following terms shall have the meanings
indicated:

(i) to provide “Competing Services” means to provide, manage, supervise, or
consult about (whether as an employee, owner, partner, stockholder, investor,
joint venturer, lender, director, manager, officer, employee, consultant,
independent contractor, representative or agent, or otherwise) any services that
are similar in purpose or function to services you provided to the Company in
the two year period preceding the termination of your employment, that might
involve the use or disclosure of Confidential Information, or that would involve
business opportunities related to Relevant Products.

(ii) “Customer” means any and all persons or entities who purchased any Relevant
Product from the Company or any Subsidiary during the term of your employment
with the Company or any Subsidiary and as to whom, within the course of the last
two (2) years of your employment with the Company or any Subsidiary, (1) you or
someone under your supervision had contact and/or (2) you received or had access
to Confidential Information.

(iii) “Relevant Product(s)” means (1) organic dairy products (including milk,
cream and cultured dairy products) or organic juice, (2) dairy or other
non-dairy coffee creamers or other coffee whiteners, (3) coffee-based beverages,
(4) soy milk, almond milk, coconut milk, rice milk or any other plant-based
beverage or cultured plant-based product, and/or (5) any other product not
listed above that was developed or sold by the Company or a Subsidiary in the
course of the last two years of your employment with the Company or any
Subsidiary.

(iv) “Relevant Market Area” means the states, regions and countries where the
Company does business that you assist in providing services to and/or receive
Confidential Information about in the two-year period preceding the termination
of your employment so long as the Company continues to do business in that
geographic market area during the Restricted Period.

 

4



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, (i) the restrictions of subsection 7(c) above
shall not prohibit your employment with a non-competing, independently operated
subsidiary, division, or unit of a diversified company (even if other separately
operated portions of the diversified company are involved in Relevant Products)
if in advance of your providing any services, you and the diversified company
that is going to employ you both provide the Company with written assurances
that are satisfactory to the Company establishing that (1) the entity,
subsidiary, division, or unit of the diversified business that you are going to
be employed in is not involved in Relevant Products or preparing to become
involved in Relevant Products, and (2) your position will not involve Competing
Services of any kind, and (ii) you are not prohibited from owning, either of
record or beneficially, not more than five percent (5%) of the shares or other
equity of any publicly traded company. Your obligation under this Section 7
shall survive the vesting or forfeiture of your Options and/or the exercise of
the Options.

(f) Any breach of any provision of this Section 7 will result in immediate and
complete forfeiture of your unvested and vested but unexercised Options. In
addition, you hereby agree that if you violate any provision of this Section 7,
the Company will be entitled to injunctive relief, specific performance, or such
other legal and equitable relief as is needed to prevent or enjoin any violation
of the provisions of this Agreement in addition to and not to the exclusion of
any other remedy that may be allowed by law for damages experienced prior to the
issuance of injunctive relief. You also agree that, if you are found to have
breached any of the time-limited covenants in this Section 7, the time period
during which you are subject to such covenant shall be extended by one day for
each day you are found to have violated such restriction, up to a maximum of two
years.

(g) You acknowledge that you have given careful consideration to the restraints
imposed by this Agreement, and you fully agree that they are necessary for the
reasonable and proper protection of the business of the Company and its
Subsidiaries. The restrictions set forth herein shall be construed as a series
of separate and severable covenants. You agree that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period, and geographical area. Except as expressly set forth herein, the
restraints imposed by this Agreement shall continue during their full time
periods and throughout the Relevant Market Area set forth in this Agreement.

(h) You stipulate and agree that one of the purposes of this Agreement is to
fully resolve and bring finality to any concerns over the enforceability of the
Restrictive Covenants. You also stipulate and agree that (i) the enforceability
of the Restrictive Covenants and (ii) the Company’s agreement herein to provide
you with the Options are mutually dependent clauses and obligations without
which this Agreement would not be made by the parties. Accordingly, you agree
not to sue otherwise pursue a legal claim to set aside or avoid enforcement of
the Restrictive Covenants. And, in the event that you or any other party pursues
a legal challenge to the enforceability of any material provision of the
restrictions in Section 7 of this Agreement and a material provision is found
unenforceable by a court of law or other legally binding authority such that you
are no longer bound by a material provision of Section 7, then (1) your unvested
and vested but unexercised Options shall be forfeited and (2) you hereby agree
that you will return to the Company any shares that you received upon exercise
of any Options (“Shares”), or, if you no longer own the Shares, an amount in
cash equal to the fair market value of any such Shares on the date they were
issued to you (less any taxes paid by you). The foregoing is not intended as a
liquidated damage remedy but is instead a return-of-gains and contractual
rescission remedy due to the mutual dependent nature of the subject provisions
in the Agreement.

(i) If any of the Restrictive Covenants are deemed unenforceable as written, you
and the Company expressly authorize the court to revise, delete, or add to the
restrictions contained in this Section 7 to the extent necessary to enforce the
intent of the parties and to provide the goodwill, Confidential Information, and
other business interests of the Company and its Subsidiaries with effective
protection. And, in the event that such reformation of the restriction is
acceptable to the Company, then the forfeiture and rescission (return of gain)
remedies provided for in subsection 7(h) above shall not apply.

(j) The provisions of this Section 7 are not intended to override, supersede,
reduce, modify or affect in any manner any other non-competition or
non-solicitation agreement between you and the Company or any Subsidiary, and
instead are intended to supplement any such agreements.

 

5



--------------------------------------------------------------------------------

8. Certain Legal Restrictions. The Plan, the granting and exercising of this
Option, and any obligations of the Company under the Plan, shall be subject to
all applicable federal, state and foreign country laws, rules and regulations,
and to such approvals by any regulatory or governmental agency as may be
required, and to any rules or regulations of any exchange on which the Stock is
listed. The Company, in its discretion, may postpone the granting and exercising
of this Option, the issuance or delivery of Stock under this Option or any other
action permitted under the Plan to permit the Company, with reasonable
diligence, to complete such stock exchange listing or registration or
qualification of such Stock or other required action under any federal, state or
foreign country law, rule or regulation and may require you to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Stock in compliance with applicable
laws, rules and regulations. The Company shall not be obligated by virtue of any
provision of the Plan to recognize the exercise of this Option or to otherwise
sell or issue Stock in violation of any such laws, rules or regulations, and any
postponement of the exercise or settlement of this Option under this provision
shall not extend the term of the Option. Neither the Company nor its directors
or officers shall have any obligation or liability to you with respect to any
Option (or Stock issuable thereunder) that shall lapse because of such
postponement.

9. Plan Incorporated. You accept this Option subject to all the provisions of
the Plan, which are incorporated into this Agreement, including the provisions
that authorize the Committee to administer and interpret the Plan and which
provide that the Committee’s decisions, determinations and interpretations with
respect to the Plan are final and conclusive on all persons affected thereby.
Except as otherwise set forth in this Agreement, terms defined in the Plan have
the same meanings herein.

10. Assignment of Intellectual Property Rights. In consideration of the granting
of the Option, you hereby agree that all right, title and interest to any and
all products, improvements or processes (“Intellectual Property”) whatsoever,
discovered, invented or conceived during the course of your employment with the
Company or any of its Subsidiaries, relating to the subject matter of the
business of the Company or any of its Subsidiaries or which may be directly or
indirectly utilized in connection therewith, are vested in the Company, and you
hereby forever waive any and all interest you may have in such Intellectual
Property and agree to assign such Intellectual Property to the Company. In
addition, all writings produced in the course of work or employment for the
Company or any Subsidiary are works produced for hire and the property of the
Company and its Subsidiaries, including any copyrights for those writings.

11. Miscellaneous.

(a) No ISO Treatment. The Option is intended to be a non-qualified stock option
under applicable tax laws, and it is not to be characterized or treated as an
incentive stock option under such laws.

(b) No Guaranteed Employment. The granting of the Option shall impose no
obligation upon you to exercise the Option or any part thereof. Nothing
contained in this Agreement shall affect the right of the Company or Employer to
terminate you at any time, with or without cause, or shall be deemed to create
any rights to your employment. The rights and obligations arising under this
Agreement are not intended to and do not affect your employment relationship
that otherwise exists between you and the Company or Employer, whether such
employment relationship is at will or defined by an employment contract.
Moreover, this Agreement is not intended to and does not amend any existing
employment contract between you and the Company or Employer; to the extent there
is a conflict between this Agreement and such an employment contract, the
employment contract shall govern and take priority.

(c) No Stockholder Rights. Neither you nor any person claiming under or through
you shall be or shall have any of the rights or privileges of a stockholder of
the Company in respect of any of the shares issuable upon the exercise of the
Option herein unless and until certificates representing such shares shall have
been issued and delivered to you or your agent.

(d) Notices. Any notice to be given to the Company under the terms of this
Agreement or any delivery of the Option to the Company shall be addressed to the
Company at its principal executive offices, and any notice to be given to you
shall be addressed to you at the address set forth on the attached Notice of
Grant, or at such other address for a party as such party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if mailed, postage prepaid, addressed as aforesaid.

 

6



--------------------------------------------------------------------------------

(e) Binding Agreement. Subject to the limitations in this Agreement and the Plan
on the transferability by you of the Option and any shares of Stock, this
Agreement shall be binding upon and inure to the benefit of your
representatives, executors, successors or beneficiaries.

(f) Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

(g) Severability. Except as otherwise expressly provided for herein in Section 7
above, if any provision of this Agreement is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties shall be relieved
of all obligations arising under such provision, but only to the extent that it
is illegal, unenforceable or void, it being the intent and agreement of the
parties that this Agreement shall be deemed amended by modifying such provision
to the extent necessary to make it legal and enforceable while preserving its
intent or, if that is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives.

(h) Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

(i) Entire Agreement. Except as otherwise provided for in Section 7 above, this
Agreement constitutes the entire agreement among the parties hereto pertaining
to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

(j) No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

(k) Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

(l) Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

END OF AGREEMENT

 

7